Title: To Thomas Jefferson from Robert R. Livingston, 6 March 1801
From: Livingston, Robert R.
To: Jefferson, Thomas



Dear Sir
Albany 6th. March 1801.

I recd your favor of the 16th. ult. just as I was leaving New York for this place which has delayed till now my acknowledging the distinguished attention you have shewn me in procuring for me the honor of a place among the American philosophers. The moment you chose for doing has not a little encreased the obligation, since it was one in which the whole American world (except the man who employed their thoughts) were absorbed in reflection upon the great event which they considered as of the last importance to their political welfare. permit me to offer you my sincerest congratulation upon its issue, & my hope that it may be as productive of happiness to you, by extending the sphere of your utility, as I am persuaded that it will be to the community that have reposed their confidence in you. I beg leave thro’ you to return my thanks to the philosophical society for the honor they have done me, & to assure them that I shall endeavour as opportunity may offer, to contribute my mite to the promotion of the objects of their very useful institution.
This subject naturally leads to one, in which, I fear you have before this charged me with negligence, I mean the answer to your inquiries relative to the bones of the Mammouth; for such I believe them to be.
The fact is that I wrote long since to an intelligent friend at Shawongunk to know how far it might be practicable to procure them; his answer was as I had expected. “That the owner did not chuse to part with them untill he shd have made another effort to procure the remainder, after which I should have the refusal.” This will probably be effected in the course of the next summer. in the mean time I have procured from Judge Graham an intelligent medical Gent who resides in that neighbourhood a full account of what bones have been found, a copy of which I do myself the honor to enclose. There is every reason to believe that the whole skeleton will be obtained so as to clear up all doubts as to the distinction between this animal & the elephant, which notwithstanding the ingenious reasoning of Daubenton I concieve to be materialy different. The shape of the foot, the articulation of the shoulder & the lateral junctions of the radius & ulna (to say nothing of the teeth) appear to present specific differences, & such as can not be accounted for by sex or age. If, as I think they will, the teeth should appear to differ from those of the Elephant, the usual answer that they may be assigned to the Hipotamus will not be admitted here, because they are found connected with the tusks & so much of the head as to prove that they belonged to a tusk  bearing animal none of which of any great size are known to exist except the Elephant & the Walrus.
While I am upon this subject I avail myself of the opportunity to inform you that I have just received information from our western country of the discovery of the bones of a non descript animal, unless it should turn out to be the magolanux. The incisors are described to me to be bent, & to shut upon each other in the same manner that the fingers of both hands would do if the nails were brought into contact, & to be much about that size, the teeth of the upper & lower jaws taken together exhibiting about five inches of ivory, above the parts that might have been covered by the gums. Those of the lion are in no sort to be compared with this. If this animal is extinct, it must have been very recently so, since not only the teeth but many of the bones were found above ground. I think it confirms your conjecture of the existance of the lion, or rather, of some animal of much superior size & strength, in the interior parts of this continent. I have taken such measures for collecting the bones as I hope will prove succesful. the Gent. who has the teeth has promised to send them to me. Should they appear to differ from those you have discovered I shall send them to the philosophical society. If they should be the same, the discovery may be rendered more useful by sending them to Sir Joseph Banks.
The Vortex of law, Legislation, & politics, in which I am engaged here prevents my considering with the attention it merrits your proposition relative to the agricultural society. The subject is very important, & the advantages that would result from one such as ought not to be overlooked. I am perfectly of your sentiment relative to the power of Congress to endow or encorporate one, yet I fear that nothing can be effectualy done without some public aid. Might they not bring the states to make provission for such an object by recommending it to their attention, & calling, upon them to organize a society in each state; vested with power to form a general congress by members elected out of their body who should meet at the seat of goverment during the session of Congress?
My ideas on this subject are not however sufficiently digestd to commit to paper, & your time too precious to be farther encroached upon. I have the honor to be, Dr Sir, with the highest respect & esteem Your Most Obt hum: Servt

Robt R Livingston

